internal_revenue_service department of the treasury index no washington dc number release date refer reply to cc dom p si plr-116532-99 date date legend trust grantor a b bank state date dear sir this is in response to a letter dated date submitted by the trustees of trust requesting a ruling that addresses the estate and gift_tax consequences of the proposed change in trustees of trust specifically the trustees seek a ruling that the proposed resignation of bank as trustee followed by the proposed appointment of b as trustee and the resulting transfer of the discretionary powers from bank to b to distribute or refrain from distributing the principal of trust will not cause the property in trust to be includible either in a’s gross_estate at a’s death or if b predeceases a in b’s gross_estate at b’s death will not constitute a gift by a or b and will not have any effect on the income_tax treatment of trust its co-trustees or its beneficiaries on date grantor a resident of state created trust which became irrevocable at the death of grantor later in the same year currently a and bank are the trustees of trust the dispositive provisions of trust are summarized as follows article second c of trust provides that during the lifetime of a grantor’s spouse the trustees are to pay all of the net_income from trust in quarterly or more plr-116532-99 frequent installments to or on behalf of a article second c of trust provides that in the event that in the judgment of the trustee other than a the distributions of income pursuant to article second c from trust to a when added to a’s other income are inadequate for a’s proper care support and maintenance or in the event of any accident illness or other emergency occurring with respect to a during the continuance of trust the trustee is authorized within its discretion to distribute funds from the principal of trust to or on behalf of a in such amounts as the trustee deems adequate for a’s support or for meeting such accident illness or other emergency article second c a of trust provides that upon the death of a the trustee is to pay the entire net_income of trust to or on behalf of b the only child of decedent and a in quarterly or more frequent installments for the lifetime of b article second c b of trust provides that upon the death of a if in the opinion of the trustee the distributions of income from trust together with receipts from other sources available to b and known to the trustee is insufficient to suitably support and maintain b b’s spouse and b’s children then the trustee is authorized to distribute to or for the benefit of b b’s spouse and b’s children such portions of the principal of trust as the trustee in its sole discretion may deem appropriate to make up such deficiencies article second c c of trust provides that at any time after the death of a b is to have the power to terminate trust by written notice to the trustee and after a reasonable_time from the receipt of such notice by the trustee all of the remaining property of trust is to be distributed to b free of trust and trust is to be terminated article second c d of trust provides that after the death of the last survivor of grantor a and b all property remaining in trust is to be distributed to b’s issue by right of representation it further provides for the division and distribution scheme for trust if there be no issue of b after the death of the last survivor of grantor a and b the relevant provisions concerning the trustees of trust are as follows article twelfth of trust provides that any trustee may resign if there is no successor trustee named to succeed the resigning trustee the successor trustee may be appointed by all the beneficiaries entitled to receive income of trust or their legal representatives article fifteenth of trust provides that while a is acting as a co-trustee a is not to act on matters involving discretionary distributions to a as a beneficiary and on these matters the corporate co-trustee bank alone is to exercise the discretion granted to the trustees plr-116532-99 the trustees represent that the proposed substitution of b for bank as trustee of trust is motivated solely by a’s desire to save the trust service fees paid to bank the trustees further represent that although neither a nor b has the power under the terms of trust to discharge bank as trustee bank is willing to resign voluntarily in addition the trustees represent that b owes no support obligation to a sec_2031 of the internal_revenue_code provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that - a a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 and ii certain powers limited by an ascertainable_standard to the extent provided in sec_20_2041-1 sec_20_2041-1 provides that a power to consume invade or appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder’s duty to exercise and plr-116532-99 not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them as used in this subparagraph the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder’s support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that subject_to the limitations contained in this chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that if a trustee has a beneficial_interest in trust property a transfer of the property by the trustee is not a taxable transfer if it is made pursuant to a fiduciary power the exercise or nonexercise of which is limited by a reasonably fixed_or_ascertainable_standard which is set forth in the trust instrument a clearly measurable standard under which the holder of a power is legally accountable is such a standard for this purpose for instance a power to distribute corpus for the education support maintenance or health of the beneficiary for his reasonable support and comfort to enable him to maintain his accustomed standard of living or to meet an emergency would be such a standard however a power to distribute corpus for the pleasure desire or happiness of a beneficiary is not such a standard the entire context of a provision of a_trust instrument granting a power must be considered in determining whether the power is limited by a reasonably_definite_standard for example if a_trust instrument provides that the determination of the trustee shall be conclusive with respect to the exercise or nonexercise of a power the power is not limited by a reasonably_definite_standard however the fact that the governing instrument is phrased in discretionary terms is not in itself an indication that no such standard exists sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides in part that for purposes of this section the term plr-116532-99 general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power hereafter in this subsection referred to as the possessor his estate his creditors or the creditors of his estate while legal rights and interests in property such as the creation and the breadth of a power to appropriate or consume the principal of a_trust is a matter of state law it is the federal_law that designates what rights or interests so created shall be taxed see 309_us_78 thus whether the trustee’s power to consume invade or appropriate the principal of trust for the benefit of a or to refrain from exercising such power is limited by an ascertainable_standard relating to health education support or maintenance is a matter of state law a review of state law reveals no statutory or case law authority directly on point as to whether the invasionary power granted to the trustee is limited by an ascertainable_standard thus under 387_us_456 we must forecast what the law of state is likely to be under bosch state law as announced by the highest court of the state is to be followed but if there is no decision by the highest court we must apply what we find to be the state law after giving proper regard to relevant rulings of other courts id pincite in the present situation the trustee is authorized to distribute the principal of trust if within the judgment of the trustee the distributions of income from trust to a when added to a’s other income are inadequate for a’s proper care support and maintenance or in the event of any accident illness or other emergency occurring with respect to a during the continuance of trust the first standard proper care support and maintenance is an ascertainable_standard relating to the health education support or maintenance within the meaning of the 49_tc_468 acq 1973_2_cb_1 the trust instrument provided for distribution in the event of sickness accident misfortune or other emergency the tax_court held that these conditions or circumstances under which the grantor as trustee could invade corpus of the trust for an income_beneficiary reflected external standards to which a court of equity would give effect id pincite in budd use of the word other before the word emergency limited the meaning of the emergency to the type of emergencies itemized before the word other similarly in the present case distributions for emergencies are limited by the trust language which provided for distributions of the principal in the event of accident or illness consequently we believe that the highest court of state would find that the trustee’s power to invade the principal of trust on behalf of a under article second c of trust is limited by ascertainable standards relating to health education support or maintenance based on the information submitted and the representations made we conclude plr-116532-99 that the proposed resignation of bank as trustee followed by the proposed appointment of b as trustee and the resulting transfer of the discretionary powers from bank to b to distribute or refrain from distributing the principal of trust will not cause the property in trust to be includible either in a’s gross_estate at a’s death or if b predeceases a in b’s gross_estate at b’s death and will not constitute a gift by a or b the ruling_request includes a question that the proposed change in trustees of trust will not have any effect on the income_tax treatment of trust its co-trustees or its beneficiaries this portion of the request does not identify any specific income_tax issues that warrant a ruling furthermore the trustees have cited no code provisions and provided no analysis as to any specific income_tax issue that might have arisen as a result of the proposed change in trustees of trust under dollar_figure of revproc_2000_1 i r b the service may decline to issue a letter_ruling when appropriate in the interest of sound tax_administration we decline to rule on whether the proposed change in trustees of trust will have any effect on the income_tax treatment of trust its co-trustees or its beneficiaries we have determined that ruling on the aforementioned issue in the context of this request would not be in the interest of sound tax_administration this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
